The opinion of the court was delivered by
Lowrie, C. J.
— This association is of a similar character to The Guttenberg Building Association, as appears by the auditor’s report and the admissions in the paper-books, and the loan in this case was on similar terms to those in that. It is, therefore, to be governed by the same principles. The payments on account of stock are to be regarded as payments on the loan, and therefore this decree must be changed.
Decree of distribution reversed, and. it is now here ordered and decreed that, of the money in court, the sum of $805.20 be paid to the plaintiff, the Washington Central Building Associaton, in full of their claim against the defendant, and subject to the costs of the auditor and of this appeal, which the ilaintiff is decreed to pay, and that the balance, 192.28, be paid to Arthur Hughes, the next lien creditor, on account of his judgment; and the cause is remanded to the District Court, that this decree may be carried into execution.